 


113 HR 3051 IH: Coastal States Extension Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3051 
IN THE HOUSE OF REPRESENTATIVES 
 
August 2, 2013 
Mr. Sanford introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To extend State jurisdiction over submerged lands and to allow States to grant oil and natural gas leases in the extended area. 
 

1.Short titleThis Act may be cited as the Coastal States Extension Act of 2013. 
2.FindingsThe Congress finds as follows:
(1)In Executive Proclamation 5928, issued on December 27, 1988, the President extended the boundaries of the territorial sea of the United States from 3 nautical miles to 12 nautical miles in accordance with international law. However, the Proclamation did not adequately address the effect of the extension on the territorial jurisdiction of the States.
(2)The coastal States have, with few exceptions, jurisdiction over the land, air, water, and resources within their boundaries, which in most cases extend out into the oceans 3 nautical miles.
(3)The Great Lake States have jurisdiction over the land, air, water, and resources of their offshore areas up to the border with Canada, which can range from 11 to 80 nautical miles from the coast line.
(4)Some Gulf of Mexico States have jurisdiction over the land, air, water, and resources of their offshore areas out to 10.4 nautical miles from their coast line.
(5)The coastal States—
(A)have consistently demonstrated an ability to manage ocean resources within their jurisdiction in a manner consistent with the interests of both the Nation and the coastal States;
(B)have demonstrated both experience and skill at balancing protection, conservation, and utilization of the living and nonliving resources of the ocean; and
(C)are better equipped than the Federal Government, in terms of fiscal resources and administrative abilities, to manage oil and natural gas resources within 12 nautical miles of their coast line.
3.Extension of state jurisdiction over submerged landsThe Submerged Lands Act is amended—
(1)in section 2(a)(2) (43 U.S.C. 1301(a)(2)) by striking out three geographical miles the first place it appears and all that follows through beyond three geographical miles, and inserting 12 nautical miles distant from the coast line of each such State;;
(2)in section 2(b) (43 U.S.C. 1301(b))—
(A)by striking out they existed and all that follows through extended or and inserting in lieu thereof approved and; and
(B)by striking out three geographical and all that follows through Mexico and inserting 12 nautical miles or, in the case of the Great Lakes, farther than to the international boundary; and
(3)in section 4 (43 U.S.C. 1312)—
(A)in the first sentence—
(i)by striking out original coastal State and inserting coastal State admitted to the Union before the date of enactment of the Coastal States Extension Act of 2013; and
(ii)by striking out three geographical and inserting 12 nautical; and
(B)in the second sentence by striking formation and all that follows through the end of the section and inserting date of enactment of the Coastal States Extension Act of 2013 may assert its seaward boundaries to a line 12 nautical miles distant from its coast line..
4.Disposition of certain oil and natural gas leases in state submerged lands
(a)In generalAny oil lease and natural gas lease executed by the Secretary of the Interior under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 and following) that is in effect on the date of the enactment of this Act covering an area within lands transferred to States under section 3 shall remain in full force and effect until it expires pursuant to its terms or is cancelled pursuant to the Outer Continental Shelf Lands Act. Subject to subsection (b), upon the expiration or cancellation of such a lease, the State in whose territory the leased area is situated shall have the authority to grant oil and natural leases in such area.
(b)Prohibition on use of lease proceeds for coastal zone developmentA State may not grant a lease in the area transferred to the State under that section until the Secretary of Commerce determines that the State has an approved program or is making satisfactory progress in developing a program under section 306 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455).
(c)DefinitionsAs used in this section—
(1)the term lease has the meaning given that term in section 2(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1331(c)); and
(2)the term coastal zone has the meaning given that term in section 304(1) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453(1)). 
 
